Title: To John Adams from Ann Frances Bulkeley Humphreys, 27 April 1819
From: Humphreys, Ann Frances Bulkeley
To: Adams, John


				
					My dear Sir
					Boston April 27th. 1819
				
				Having heard from Mr. Binon the Sculptor, yesterday, that you had graciously expressed a wish to see a little drama of “The Yankey in England” by our departed friend. I have now the honor to enclose it to you, and present Doolittle to your mercy & indulgence, with the hope that he may now & then excite a smile in your countenance. I am peculiarly interested in poor Doolittle, from the pleasing, though sad recollections, of the amusement he has caused to General Humphreys in forming his character, & of the cheerful moments we passed together in consequence of it: He was never though; I think, quite satisfied with him, as it regarded his importance in the business of the Plot, which was so difficult to unite with his inexperience & want of knowledge of the world: but which seems wanting, regarding him as the principal personage in the Drama. Genl Humphreys had a few copies of it printed, but never published, and I observed that he cautiously collected them together and was not fond of letting them be dispersed; in short, it was evident that he did not intend that they should be introduced into the world without some alteration: he took a copy with him when he last departed from here which he was altering & correcting, & though I have not yet received it, I do not despair just, of finding.Among the multitude of Papers which general Humphreys has left behind him, a great portion of them are official and diplomatic correspondencies. As the death of my lamented friend was so sudden, he left no directions relating to them, & the duty of attending to them devolves upon me. I am at a loss to know if they had best be still preserved, or destroyed? Should you think fit to suggest to me any counsel on that subject, I shall consider it as a very great condescension & will be eternally grateful.I cannot forbear to seize on this same occasion to thank you for the honour confered on me by your Letter, & by the amiable & consoling postscrip of your angelic & much lamented Lady!I have been several times on the point of paying you my homages in person, since the death of my husband; but the awful trials which it hath been pleased almighty God to afflict us with, since we last met, has taken from me the courage to attempt it. Be assured, my dear & respected Sir, of the high veneration & regard with which / I am your Sincere friend / & obedt Sevt 
				
					Ann F. Humphreys
				
				
			